ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final
	The proposed amendments filed after a final rejection, but prior to the date of filing a brief, will not be entered because they raise new issues that would require further consideration and/or search and they are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
	For the purposes of appeal, the proposed amendments will not be entered. An explanation of how the amended claims would be rejected is provided below.
Proposed Claim Amendments
Proposed Claims Filing Date
June 7, 2022
Amended
1
Cancelled
4
Pending
1-3


The applicant argues the proposed claim amendments are supported by [0014] of applicant’s specification.
	The examiner respectfully disagrees. It appears that [0020] of applicant’s specification supports the claim amendment.	
Response to Proposed Arguments
Sekine ‘574
Applicant's proposed arguments filed June 7, 2022 have been fully considered but they are not persuasive.

	The applicant argues that in Sekine ‘574 at [0014] the metal particles are described as having an outer shell and a core portion where the core portion contains the metal matrix (Cu-Sn alloy) and an intermetallic compound of Sn and Cu, where the outer shell covering the core portion is substantially composed of an intermetallic compound (Remarks pg. 6 paras. 2), whereas the proposed claim amendment requires both the core and shell as containing the alloyed structure (Remarks pg. 6 para. 3).
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Sekine ‘574 teaches in [0014] particles of a metal matrix of Sn-Cu alloy which form an endotactic junction with an intermetallic compound and, as a separate an embodiment, metal particles that have an outer shell and a core, where the core contains the metal matrix and intermetallic compound and the shell covering the core is substantially composed of intermetallic compound. The Sn-Cu alloy particles of that form an endotactic junction with an intermetallic compound read on the proposed claim amendment because the entirety of the particle, which comprises a shell and a core, contains the metal matrix and intermetallic compound. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735